internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp 1-plr-119750-02 date date legend commonparent distributing1 distributing2 distributing3 controlled1 controlled2 subsidiary1 plr-119750-02 subsidiary2 subsidiary3 subsidiary4 subsidiary5 subsidiary6 subsidiary7 statea stateb statec stated stateagencya federalagencya federalagencyb organizationa organizationb organizationc plr-119750-02 organizationd systema assetsa assetsb assetsc businessa businessb businessc datea dateb datec dated year1 year2 year3 billa chapter xyz title a codea section a a plr-119750-02 arrangementa dear this is in response to your authorized representative’s letter dated date requesting rulings under sec_355 of the internal_revenue_code the code with respect to a proposed series of transactions the ruling_request additional information was received in a subsequent letter submitted by mail and facsimile the rulings contained in this letter are predicated upon the facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the factual information representations and other data may be required as part of the audit process summary of facts commonparent a statea corporation is the common parent of a consolidated_group commonparent is a public_utility holding_company and owns directly or indirectly all or substantially_all of the outstanding_stock of domestic electric utility subsidiaries and other subsidiaries commonparent’s stock is publicly traded two of commonparent’s domestic electric utility subsidiaries distributing1 and distributing2 sometimes referred to herein collectively as the distributing corporations are the subject of this letter_ruling another domestic subsidiary of commonparent distributing3 is also the subject of this letter_ruling as of the date of the ruling_request commonparent directly owns of the outstanding common_stock of distributing3 a stateb corporation distributing3 in turn directly owns of the outstanding common_stock of distributing1 a statec corporation distributing3’s stock ownership represents of the voting power of distributing1 distributing3 has owned of the outstanding common_stock of distributing1 for more than five years distributing1 has outstanding shares of cumulative preferred_stock the holders of which are not entitled to vote for the election of directors in addition to directly owning of the common_stock of distributing1 distributing3 also directly owns of the outstanding common_stock of distributing2 a statec corporation distributing3’s stock ownership represents of the voting power of distributing2 distributing has owned of the outstanding common_stock of distributing2 for more than five years distributing2 has outstanding shares of cumulative preferred_stock the holders of which are not entitled to vote for the election of directors plr-119750-02 distributing1 and distributing2 are each a vertically-integrated electric utility that provides service to customers in parts of statec distributing1 and distributing2 are subject_to regulation in statec by stateagencya as well as by several federal agencies including federalagencya and federalagencyb in addition the operations of distributing1 and most of the operations of distributing2 are located within the territory of organizationa recently stateagencya has charged organizationa with overseeing the restructuring of the electric utility industry as required by certain provisions of statec billa as of datea organizationa expanded the scope of its responsibilities to include scheduling and coordinating power transmission in the area of statec over which it has jurisdiction systema of distributing1 and distributing2 are subject_to the scheduling and coordination functions now performed by organizationa in addition distributing3 is also the subject of this letter_ruling on dateb commonparent acquired of the sole outstanding class of stock of distributing3 in a tax-free reorganization commonparent distributing1 distributing2 and distributing3 currently use the accrual_method of accounting commonparent also directly owns of the outstanding_stock of subsidiary1 a statea corporation which provides various services at cost to commonparent distributing1 distributing2 and distributing3 as well as to other subsidiaries of commonparent distributing1 currently is directly engaged in businessa and businessb in statec distributing1 began businessa and businessb in year1 more than five years preceding the date of the ruling_request and has been continuously engaged in such businesses since that time as of datec distributing1 legally_separated the assets and employees related to businessc a portion of businessb conducted in statec into organizationb distributing2 currently is also directly engaged in businessa and businessb in statec distributing2 began businessa and businessb in year2 more than five years preceding the date of the ruling_request and has been continuously engaged in such businesses since that time as of datec distributing2 legally_separated the assets and employees related to businessc a portion of businessb conducted in statec into organizationb immediately prior to the proposed transactions distributing3 will form subsidiary2 and become directly engaged in businessb in stated the distributing3 active business through the following transactions plr-119750-02 i distributing3 will form subsidiary2 under the laws of stated as a first-tier wholly-owned limited_liability_company of distributing3 by contributing cash in an amount to be determined in exchange for of the sole outstanding class of member interests in subsidiary2 under sec_301 b ii subsidiary2 will be treated as a disregarded_entity for federal_income_tax purposes ii commonparent will contribute all of the stock of subsidiary4 a corporation that will be formed under the laws of stated to hold assetsa and assetsb of subsidiary3 an existing stated corporation to distributing3 with the result that subsidiary4 will be a first-tier wholly-owned subsidiary of distributing3 the contribution iii subsidiary4 will merge into subsidiary2 with subsidiary2 as the surviving entity the merger following the merger subsidiary2 will continue to be a first-tier wholly-owned subsidiary of distributing3 references herein to distributing3 include subsidiary2 where relevant prior to the contribution and the merger the distributing3 active business was carried on as a separate business line by subsidiary3 since year3 more than five years preceding the date of the ruling_request businessa has assetsc businessb has assetsa and assetsb following the contribution and the merger distributing3 will own and operate its assetsb located in stated pursuant to a federalagencya opinion pertaining to a prior transaction organizationc will perform certain functions with respect to the assetsa located in stated that distributing3 will receive from subsidiary3 through the contribution and the merger however distributing3 will own its assetsb and perform active and substantial management functions with respect to its assetsa in order to meet the requirements set forth in chapter xyz to title a of codea of statec the state c code in particular section a a of the state c code and to further the current business policies and objectives of commonparent as represented infra the following transactions have been proposed transaction i distributing1 and distributing2 will each form a wholly-owned corporation under the laws of statec controlled and controlled respectively and sometimes referred to herein collectively as the controlled corporations and will contribute its businessa assets to such subsidiary in exchange for of the sole plr-119750-02 outstanding class of capital stock of such subsidiary the businessa asset drop- down ii distributing1 will then distribute of the outstanding capital stock of controlled1 the controlled1 stock and distributing2 will then distribute of the outstanding capital stock of controlled2 the controlled2 stock to distributing3 the sole holder of each subsidiary’s outstanding common_stock the first spin-off it is the intention of commonparent that the holders of the outstanding series of cumulative preferred_stock in distributing1 and distributing2 will not participate in the first spin-off neither distributing1 nor distributing2 will retain any shares of the controlled1 stock or the controlled2 stock respectively following the first spin-off transaction i distributing3 will distribute of the controlled1 stock and of the controlled2 stock to commonparent as the sole holder of all of distributing3’s outstanding common_stock the second spin-off and together with the first spin-off the spin-offs distributing3 will not retain any shares of the controlled1 stock or the controlled2 stock following the second spin-off ii commonparent will contribute all of the controlled1 stock and the controlled2 stock to a new company subsidiary5 subsidiary5 will itself form a single member limited_liability_company subsidiary6 to which subsidiary5 will contribute all of the controlled1 stock and the controlled2 stock finally subsidiary6 will form a new holding_company subsidiary7 to which subsidiary6 will contribute all of the controlled1 stock and the controlled2 stock collectively the controlled stock drop-down prior to the businessa asset drop-down the spin-offs and the controlled stock drop-down commonparent intends to cause distributing3 directly or indirectly to incur third-party debt either through the capital markets or through borrowings with unrelated financial institutions distributing3 will a through arrangementa then lend a portion of the third-party debt proceeds to distributing1 and distributing2 and b contribute a portion of the third-party debt proceeds to distributing1 and distributing2 as equity distributing1 and distributing2 are expected to use such proceeds to pay off their respective outstanding indebtedness ie first mortgage bonds associated with the assetsc being transferred by each of distributing1 and distributing2 to controlled1 and controlled2 in the businessa asset drop-down prior to the businessa asset drop- down and the spin-offs pollution control bonds issued in favor of distributing1 and distributing2 will be assigned to subsidiary6 at this point commonparent distributing1 distributing2 and distributing3 will proceed with the businessa asset drop-down the spin-offs and the controlled stock drop-down as outlined immediately above plr-119750-02 after the spin-offs and the controlled stock drop-down distributing1 distributing2 distributing3 controlled1 and controlled2 will use the accrual_method of accounting and will have a tax_year ending dated following the spin-offs and the controlled stock drop-down distributing1 will continue to be directly engaged in businessb except that portion of businessb that was transferred to organizationb in statec the distributing1 active business in order to engage in the distributing1 active business distributing1 will own maintain and operate its assetsb and will own maintain and operate other than with respect to certain scheduling and coordination functions which will be performed by organizationa its assetsa following the spin-offs and the controlled stock drop- down distributing2 will continue to be directly engaged in businessb except that portion of businessb that was transferred to organizationb in statec the distributing2 active business in order to engage in the distributing2 active business distributing2 will own maintain and operate its assetsb and will own maintain and operate other than with respect to certain scheduling and coordination functions which will be performed by organizationa its assetsa following the spin-offs and the controlled stock drop-down distributing3 through subsidiary2 will continue to own and actively operate its assetsb in stated which assets will have a fair_market_value in excess of two-thirds of the total fair_market_value of the gross assets of subsidiary2 immediately after the spin-offs in addition distributing3 through subsidiary2 will also own its assetsa in stated however in accordance with the requirements of certain federalagencya orders and a federalagencya opinion pertaining to a prior transaction distributing3 or subsidiary2 will at some future date yet to be determined transfer control with respect to certain functions but not ownership of the assetsa used by subsidiary2 in the distributing3 active business to organizationd organizationd will assume the functions currently performed by organizationc as well as certain other additional functions with respect to the assetsa currently held by subsidiary3 that i will be transferred to subsidiary2 in the contribution and merger and ii will subsequently be used by subsidiary2 in the distributing3 active business following the spin-offs and the controlled stock drop-down controlled1 and controlled2 will be directly engaged in businessa in statec the businessa active business representations the following representations have been made in connection with the proposed first spin-off a the indebtedness if any owed by controlled1 and controlled2 to distributing1 and distributing2 respectively after the distribution of the plr-119750-02 b c d e f controlled1 stock and the controlled2 stock will not constitute stock_or_securities no part of the controlled1 stock or the controlled2 stock to be distributed by distributing1 and distributing2 respectively will be received by distributing3 as a creditor employee or in any capacity other than that of a shareholder of distributing1 and distributing2 for each of distributin1 and distributing2 the five years of financial information submitted on behalf of the distributing1 active business and distributing2 active business is representative of its present operations and there have been no substantial operational changes since the date of the last financial statements submitted except for the separation of assets and employees related to businessc as described above the five years of financial information submitted on behalf of the businessa active business as conducted by each of distributing1 and distributing2 is representative of the present operations of each of distributing1 and distributing2 with regard to businessa and there have been no substantial operational changes since the date of the last financial statements submitted following the first spin-off distributing1 distributing2 controlled1 and controlled2 will each continue the active_conduct of its business independently and with its separate employees the first spin-off is primarily being undertaken for regulatory reasons specifically the first spin-off allows commonparent to comply with the requirements set forth in billa of statec the first spin-off is also being undertaken for the following corporate business purposes i to provide for greater corporate and organizational separation of businessa from businessb which will a provide investors with a clearer view of the value to be unlocked in each business b foster accountability of each business and c permit more efficient financing all of which will result in enhanced efficiencies and economies ii to focus management and technical expertise to maximize the potential growth of both regulated and non-regulated operations and to evaluate the performance of these separate and different businesses iii to facilitate management’s strategy a to grow commonparent’s unregulated businesses b to evaluate other business opportunities c to explore ways to improve the results of operations and d to continuously evaluate and where necessary reshape commonparent’s business to grow earnings and improve shareholder value and iv to allow commonparent to conduct businessb separate and apart from businessa in compliance with the separation plr-119750-02 requirements of federal and state restructuring legislation and codes of conduct and in a manner which will permit management to respond more efficiently to regulatory changes and new requirements brought on by deregulation all of these corporate business purposes will permit commonparent to effect fit and focus within the meaning of revproc_96_30 1996_1_cb_696 with respect to its businessa the first spin-off is motivated in whole or substantial part by all of these regulatory and corporate business purposes except for the distribution by distributing3 of all of the controlled1 stock and the controlled2 stock in the second spin-off to commonparent the parent_corporation of an affiliated_group of which distributing3 is a member within the meaning of code sec_1504 there is no other plan or intention by distributing3 to sell exchange transfer by gift or otherwise dispose_of any of the stock_or_securities of distributing1 distributing2 controlled1 or controlled2 after the first spin-off there is no plan or intention by distributing1 distributing2 controlled1 or controlled2 directly or through any subsidiary_corporation to purchase any of its outstanding_stock respectively after the first spin-off other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 except for the distribution by distributing3 of all of the controlled1 stock and the controlled2 stock in the second spin-off to commonparent the parent_corporation of an affiliated_group of which distributing3 is a member within the meaning of code sec_1504 there is no other plan or intention to liquidate distributing1 distributing2 controlled1 or controlled2 to merge any such corporation with any other corporation or to sell or otherwise dispose_of any of the assets of any such corporation subsequent to the first spin-off except in the ordinary course of business the total adjusted_basis and the fair_market_value of the assets transferred to controlled1 and controlled2 by distributing1 and distributing2 respectively each equals or exceeds the sum of the liabilities assumed by controlled1 and controlled2 plus any liabilities to which the transferred assets are subject the liabilities assumed in the first spin-off and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred g h i j k l neither distributing1 nor distributing2 accumulated its receivables or plr-119750-02 m n o p q r made extraordinary payment of its payables in anticipation of the first spin-off except for the loans made by distributing3 to each of distributing1 and distributing2 from arrangementa as described above no intercorporate debt will exist between distributing1 or distributing2 and controlled1 and controlled2 respectively at the time of or subsequent to the first spin- off immediately before the first spin-off items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d and as currently in effect sec_1_1502-13 as published by t d distributing3 will not have an excess_loss_account in the stock of either distributing1 or distributing2 immediately before the first spin- off neither distributing1 or distributing2 will have an excess_loss_account in the controlled1 stock or the controlled2 stock respectively immediately before the first spin-off payments made in connection with all continuing transactions if any between distributing1 and distributing2 on the one hand and controlled1 and controlled2 on the other hand will be for fair_market_value based on terms and conditions arrived at by parties bargaining at arms-length however certain payments may be at cost as dictated by constraints imposed by organizationa federalagencya federalagencyb and other regulatory agencies no two parties to the first spin-off are investment companies as defined in code sec_368 and iv the first spin-off is not part of a plan or series of related transactions within the meaning of code sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing or more of the total combined voting power of all classes of stock of distributing1 distributing2 controlled1 or controlled2 entitled to vote or stock possessing or more of the total value of all classes of stock of distributing1 distributing2 controlled1 or controlled2 for purposes of code sec_355 immediately after the first spin-off no person determined after applying code sec_355 will hold stock possessing percent or more of the total combined voting power or percent or more of the total value of shares of all classes of the stock of distributing1 or distributing2 that was acquired by purchase as plr-119750-02 s t defined in code sec_355 and during the five-year period determined after applying code sec_355 ending on the date of the first spin-off for purposes of code sec_355 immediately after the first spin-off no person determined after applying code sec_355 will hold stock possessing percent or more of the total combined voting power or percent or more of the total value of shares of all classes of the controlled1 stock or the controlled2 stock that was acquired by purchase as defined in code sec_355 and during the five-year period determined after applying code sec_355 ending on the date of the first spin-off there will be no excess_loss_account in the stock of any of distributing1 distributing2 controlled1 or controlled2 immediately prior to the first spin-off and accordingly the proposed first spin-off will not result in the elimination of any excess_loss_account in the stock of any of distributing1 distributing2 controlled1 or controlled2 the following representations have been made in connection with the proposed second spin-off a b c d e the indebtedness if any owed by controlled1 and controlled2 to distributing3 after the distribution of the controlled1 stock and the controlled2 stock will not constitute stock_or_securities no part of the controlled1 stock or the controlled2 stock to be distributed by distributing3 will be received by commonparent as a creditor employee or in any capacity other than that of a shareholder of distributing3 the five years of financial information submitted on behalf of the distributing3 active business is representative of present operations and there have been no substantial operational changes since the date of the last financial statements submitted the five years of financial information submitted on behalf of the businessa active business as conducted by each of distributing1 and distributing2 is representative of the present operations of each of distributing1 and distributing2 with regard to businessa and there have been no substantial operational changes since the date of the last financial statements submitted following the second spin-off distributing3 controlled1 and controlled2 will each continue the active_conduct of its business independently and with its separate employees plr-119750-02 f g h i j k the second spin-off is being undertaken for the following corporate business purposes i to provide for greater corporate and organizational separation of businessa from businessb which will a provide investors with a clearer view of the value to be unlocked in each business b foster accountability of each business and c permit more efficient financing all of which will result in enhanced efficiencies and economies ii to focus management and technical expertise to maximize the potential growth of both regulated and non-regulated operations and to evaluate the performance of these separate and different businesses iii to facilitate management’s strategy a to grow commonparent’s unregulated businesses b to evaluate other business opportunities c to explore ways to improve their results of operations and d to continuously evaluate and where necessary reshape commonparent’s business to grow earnings and improve shareholder value and iv to allow commonparent to conduct businessb separate and apart from businessa in compliance with the separation requirements of federal and state restructuring legislation and codes of conduct and in a manner which will permit management to respond more efficiently to regulatory changes and new requirements brought on by deregulation all of these corporate business purposes will permit commonparent to effect fit and focus within the meaning of revproc_96_30 1996_1_cb_696 with respect to its businessa the second spin-off is motivated in whole or substantial part by all of these corporate business purposes except for the controlled stock drop-down there is no other plan or intention by commonparent to sell exchange transfer by gift or otherwise dispose_of any of the controlled1 stock or the controlled2 stock after the second spin-off there is no plan or intention by distributing3 controlled1 or controlled2 directly or through any subsidiary_corporation to purchase any of its outstanding_stock respectively after the second spin-off except for the controlled stock drop-down there is no other plan or intention to liquidate distributing3 controlled1 or controlled2 to merge any such corporation with any other corporation or to sell or otherwise dispose_of any of the assets of any such corporation subsequent to the second spin-off except in the ordinary course of business distributing3 did not accumulate its receivables or make extraordinary payment of its payables in anticipation of the second spin-off no intercorporate debt will exist between distributing3 on the one hand and controlled1 and controlled2 on the other hand at the time of or subsequent to the second spin-off plr-119750-02 l m n o p q immediately before the second spin-off items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d and as currently in effect sec_1_1502-13 as published by t d commonparent will not have an excess_loss_account in the stock of distributing3 immediately before the second spin-off and distributing3 will not have an excess_loss_account in the controlled1 stock or the controlled2 stock immediately before the second spin- off payments made in connection with all continuing transactions if any between distributing3 on the one hand and controlled1 and controlled2 on the other hand will be for fair_market_value based on terms and conditions arrived at by parties bargaining at arms-length however certain payments may be at cost as dictated by constraints imposed by organizationa federalagencya federalagencyb and other regulatory agencies no two parties to the second spin-off are investment companies as defined in code sec_368 and iv the second spin-off is not part of a plan or series of related transactions within the meaning of code sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing or more of the total combined voting power of all classes of stock of distributing3 controlled1 or controlled2 entitled to vote or stock possessing or more of the total value of all classes of stock of distributing3 controlled1 or controlled2 for purposes of code sec_355 immediately after the second spin-off no person determined after applying code sec_355 will hold stock possessing percent or more of the total combined voting power or percent or more of the total value of shares of all classes of the stock of distributing3 that was acquired by purchase as defined in code sec_355 and during the five-year period determined after applying code sec_355 ending on the date of the second spin-off for purposes of code sec_355 immediately after the second spin-off no person determined after applying code sec_355 will hold stock possessing percent or more of the total combined voting power or percent or more of the total value of shares of all classes of the controlled1 stock or the controlled2 stock that was acquired by purchase as defined in code sec_355 and during the five-year period determined after applying code sec_355 ending on the date of the second spin-off plr-119750-02 r there will be no excess_loss_account in the stock of any of distributing3 controlled1 or controlled2 immediately before the second spin-off and accordingly the proposed second spin-off will not result in the elimination of any excess_loss_account in the stock of any of distributing3 controlled1 or controlled2 rulings the first spin-off based solely on the information submitted and on the representations made it is held as follows the respective transfers by the distributing corporations to the controlled corporations of assets solely in exchange for all of the stock of the controlled corporations as described above followed by the distributions of all of the stock of the controlled corporations to distributing3 in the first spin-off will be a reorganization within the meaning of sec_368 the distributing corporations and the controlled corporations will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by the distributing corporations upon the respective transfers of assets to the controlled corporations in exchange for stock of the controlled corporations as described above sec_361 and sec_357 no gain_or_loss will be recognized by the controlled corporations on the respective receipt of the assets in exchange for stock in the controlled corporations as described above sec_1032 the basis of the distributing corporations’ assets received by the controlled corporations respectively will be the same as the basis of such assets in the hands of the distributing corporations respectively immediately prior to the first spin-off described above sec_362 the holding_period of the distributing corporations’ assets received by the controlled corporations respectively will include the period during which such assets were held by the distributing corporations respectively before the first spin-off sec_1223 no gain_or_loss will be recognized by the distributing corporations upon the distributions of their stock in the controlled corporations to distributing3 in the first spin-off as described above sec_361 no gain_or_loss will be recognized by and no amount will be included in the plr-119750-02 income of distributing3 upon the receipt of the stock of the controlled corporations in the first spin-off as described above sec_355 distributing3’s aggregate basis in the controlled1 stock and the stock of distributing1 will be the same as distributing3’s basis in the stock of distributing1 immediately before the first spin-off allocated between the controlled1 stock and the stock of distributing1 in proportion to the respective fair market values of each in accordance with sec_1_358-2 distributing3’s aggregate basis in the controlled2 stock and the stock of distributing2 will be the same as distributing3’s basis in the stock of distributing2 immediately before the first spin-off allocated between the controlled2 stock and the stock of distributing2 in proportion to the respective fair market values of each in accordance with sec_1_358-2 the holding_period of the stock of the controlled corporations including any fractional share of the stock of the controlled corporations received by distributing3 in the first spin-off will include the holding_period of the stock of the respective distributing_corporation on which the first spin-off are made provided the stock of such distributing corporations is held as a capital_asset on the date of the first spin-off sec_1223 earnings_and_profits will be allocated between the distributing corporations and the controlled corporations respectively in accordance with sec_312 and sec_1_312-10 and sec_1_1502-33 the second spin-off based solely on the information submitted and on the representations made it is held as follows no gain_or_loss will be recognized by distributing3 upon the distribution of its stock in the controlled corporations to commonparent in the second spin-off sec_355 no gain_or_loss will be recognized by and no amount will be included in the income of commonparent upon receipt of the stock of the controlled corporations in the second spin-off sec_355 commonparent’s aggregate basis in the controlled1 stock the controlled2 stock and the stock of distributing3 will be the same as commonparent’s basis in the stock of distributing3 immediately before the second spin-off allocated between the controlled1 stock the controlled2 stock and the stock of distributing3 in proportion to the respective fair market values of each in accordance with sec_1_358-2 plr-119750-02 the holding_period of the stock of the controlled corporations received by commonparent in the second spin-off will include the holding_period of the stock of distributing3 with respect to which the second spin-off is made provided that such shares are held as capital assets on the date of the second spin-off sec_1223 earnings_and_profits will be allocated between distributing3 and the controlled corporations in accordance with sec_312 and sec_1_312-10 and sec_1_1502-33 no opinion is expressed as to the tax treatment of the transactions under other provisions of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the above rulings in accordance with the power_of_attorney on file with this office a copy of this letter is being sent by facsimile and mail to the taxpayer’s representative a copy of this letter must be attached to any income_tax return to which it is relevant this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely _______________________ lisa a fuller assistant branch chief branch office of associate chief_counsel corporate cc
